Citation Nr: 0729583	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-16 206 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
April 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and December 2004 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Columbia, South Carolina.  The 
veteran testified before the undersigned Veterans Law Judge 
in May 2007; a transcript of that hearing is associated with 
the claims folder.  The veteran's motion to advance his case 
on the docket was granted at such hearing.


FINDINGS OF FACT

1.  COPD was not manifested during the veteran's active duty 
service or for many years thereafter; any current COPD is not 
related to his active duty service.

2.  The competent evidence does not demonstrate that the 
veteran engaged in combat with the enemy.

3.  There is no competent evidence of record corroborating 
the veteran's claimed in-service stressors.

4.  The veteran does not have PTSD as the result of a 
verified stressor from service.





CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that letters dated in December 2003 and September 2004 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  These letters advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was also specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally these letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

Both letters were sent to the veteran prior to their 
respective February and December 2004 rating decision.  The 
VCAA notice was therefore timely with respect to both issues.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records.  
Also of record are pertinent private treatment records 
identified by the veteran.  He has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  Finally, the Board notes 
that the veteran was afforded VA examinations in conjunction 
with his claims on appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

I. COPD

The veteran is claiming service connection for chronic 
obstructive pulmonary disease (COPD) as due to his military 
service.  Specifically, he contends that an in-service 
incident of atypical pneumonia damaged his lungs, and that he 
continued to have respiratory/pulmonary problems following 
service separation.  Eventually, these service-related 
problems led to the development of his current COPD.  

Service medical records demonstrate that the veteran was 
hospitalized in January and February 1946 for primary 
atypical pneumonia of the left lobe.  The etiology was noted 
as "unknown."  Following this incident, there is no mention 
in the remaining service medical records of any additional 
respiratory/pulmonary problems.  Moreover, the March 1947 
separation examination does not describe any residual 
impairment from his in-service bout of pneumonia; it notes 
the clinical lung evaluation as "normal."  The Board 
observes that the absence of any in-service evidence of a 
chronic residual respiratory/pulmonary problem following his 
1946 bout of pneumonia weighs heavily against the veteran's 
claim.

The veteran asserts that he continued to have respiratory 
problems, including coughing, immediately following service 
separation.  Unfortunately, there is no competent medical 
evidence of record which indicates whether he had a chronic 
respiratory/pulmonary disorder, including COPD, at such time.  
As indicated by the veteran, records from shortly after 
service separation are no longer available as his treating 
physicians from this period are deceased.  See veteran's 
statement received January 22, 2004.  Thus, the first 
recorded evidence of a respiratory/pulmonary problem is a 
November 2000 private chest X-ray which indicates evidence of 
mild interstitial infiltrates.  COPD is eventually diagnosed 
in August 2002.  The Board acknowledges the veteran's 
statements that his chronic respiratory/pulmonary disease 
began earlier than 2000; however, he has not demonstrated 
that he has the medical expertise or background required to 
make a determination regarding a diagnosis.  As such, the 
Board cannot accept such statements as competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Thus, the competent evidence of record demonstrates an 
approximate fifty year lapse in time between the veteran's 
active service and the first diagnosis of COPD.  Such gap in 
time unfortunately weighs against the veteran's claim.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc) (the Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
maladies at issue).  

Finally, the record lacks any competent evidence linking the 
veteran's current COPD to service, including his in-service 
pneumonia.  The Board observes that the veteran himself 
testified at the May 2007 Board hearing that no physician has 
ever related his current COPD to service, including his 
hospitalization for pneumonia.  In fact, the only etiological 
evidence of record is an April 2006 medical opinion from a VA 
physician which states that it is less likely than not that 
the veteran's COPD is a result of his pneumonia in the 
military service.  Seeing as the veteran was quite young at 
the time and that his pneumonia apparently resolved, the 
examining physician indicates that it is more likely that the 
veteran's COPD is a result of smoking for many years.  As 
indicated by the April 2006 VA examination report, the 
veteran reported a five year or so smoking history.  The 
veteran submitted medical literature which indicates that 
pneumonia can sometimes lead to lung damage which causes 
decreased lung function.  However, the April 2006 VA examiner 
noted that smoking is more likely to cause the prolonged 
obstructive defect found on the veteran's pulmonary function 
tests (PFTs).  

The April 2006 examiner's conclusion was provided following a 
thorough interview, examination, and review of the claims 
file, and it offers a reasonable rationale for the offered 
medical opinion.  Given the comprehensive review of this 
examination, this medical opinion will be afforded 
considerable probative weight as an expert medical opinion 
specifically addressing the issue of nexus between the 
veteran's current COPD and his military service.  In 
contrast, the veteran's own statements, as well as those of 
his wife and aunt, regarding the link between service and his 
current disability are not competent.  See Espiritu, supra.  
The Board has also considered the medical literature 
submitted by the veteran in support of his claim.  However, 
as alluded to above, this evidence is generic, and does not 
specifically speak to whether the veteran's in-service 
pneumonia led to lung damage and/or COPD.  As such, the Board 
concludes that it is of limited probative value.  See 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient).  Thus, it appears that the only 
nexus evidence of record is negative and weighs against the 
veteran's claim.

In sum, with consideration of the absence of any in-service 
chronic respiratory/pulmonary problem, the length of time 
following service prior to a recorded diagnosis of COPD, the 
probative April 2006 VA examination report, and the absence 
of any competent medical evidence linking the veteran's 
current COPD to service, the Board finds that a preponderance 
of the evidence is against his claim of service connection 
for COPD.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II. PTSD

The veteran contends that his military service exposed him to 
a number of traumatic events, and that such events led to the 
development of PTSD.  Through various statements and 
testimony, he has specifically asserted the following 
traumatic events occurred during service.  First, the first 
ship that was supposed to take him to Korea was so badly 
damaged in a storm that it could not continue and docked in 
Hawaii.  While in Korea, he states that he witnessed starving 
Korean children, heard non-English voices whispering while on 
guard duty, and drove Jeeps around the mountains at a time 
when Koreans were pushing Jeeps off the mountainsides.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor(s) 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).  With regard 
to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence 
necessary to establish that the claimed stressor actually 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. § 3.303(d) 
(2007).

The veteran was evaluated by a VA board-certified 
psychiatrist in April 2006 for PTSD.  At such examination, 
the veteran recounted the stressors discussed above.  After 
careful review of the claims folder and an examination of the 
veteran, it was the examining physician's opinion that it is 
at least as likely as not that the veteran suffers from PTSD 
due to his claimed stressors.  The examiner noted that none 
of these stressors had been verified.  Also of record is a 
May 2006 VA mental health assessment by a physician which 
diagnoses with the veteran as having PTSD due to the ship 
incident described above.  Finally, a December 2005 mental 
health assessment provides a diagnosis of PTSD as a result of 
the veteran's ship incident and his in-service 
hospitalization for pneumonia.  The Board observes that the 
December 2005 diagnosis is from a social worker, and not a 
medical professional generally considered to have the 
expertise to diagnosis PTSD.  See VBA Fast Letter 05-01 (Feb. 
9, 2005) (indicating that initial VA mental disorder 
examinations are to be conducted by a board certified 
psychiatrist, a licensed psychologist, a psychiatry resident 
under close supervision of an attending psychiatrist or 
psychologist, or a psychology intern under close supervision 
of an attending psychiatrist or psychologist).  As such, the 
Board will not consider it competent evidence of which 
stressors the veteran's PTSD is based upon.

Based on the foregoing, the Board finds that the veteran has 
a current diagnosis of PTSD.  Additionally, the above 
evidence demonstrates that his current PTSD symptoms are 
directly linked to the incidents described by the veteran in 
his testimony and written statements.  As such, the Board 
finds that there is a nexus opinion of record.  The remaining 
element of the veteran's PTSD claim is credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
See 38 C.F.R. § 3.304(f).  With regard to this PTSD element, 
the evidence necessary to establish the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The veteran's personnel records reveal that he served on 
active duty from January 1946 to April 1947, with service in 
Qungju, Korea.  His separation record notes that while 
stationed in Korea he drove two and one-half ton trucks, 
lighter military supplies and equipment, and personnel with 
the 20th Infantry Regiment, 6th Regiment, 6th Division.  Such 
evidence is consistent with the veteran's testimony.  His 
personnel records also demonstrate that he was awarded the 
World War II Victory Medal and the Army of Occupation Medal.  
His military occupational specialty (MOS) was light truck 
driver.

The Board finds that the evidence of record does not support 
the conclusion that the veteran engaged in combat with the 
enemy.  Specifically, his personnel records are negative for 
any decoration or award signifying combat and such records 
indicate a non-combat MOS of light truck driver.  Based on 
the foregoing, the Board finds that the veteran did not 
engage in combat with the enemy.  Therefore, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressors.  See 38 C.F.R. 
§ 3.304(f).  See also Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In 
such cases, as here, the record must contain service records 
or other statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

As previously mentioned, the veteran contends that he was 
exposed to traumatic stressors when his ship was badly 
damaged in a storm while crossing the Pacific Ocean and while 
stationed in Korea.  With respect to the veteran's in-country 
stressors, the Board notes that they are anecdotal in nature, 
and are in no way verifiable.  The incident involving the 
veteran's passage to Korea, however, is verifiable.  
Unfortunately, the veteran has been unable to provide VA with 
specific, detailed information regarding the incident, 
including the name of the ship that was damaged in the storm, 
despite a number of attempts to obtain such information.  See 
VA letter dated October 17, 2005; Report of Contact dated 
November 29, 2006; and May 2007 Board hearing transcript.  
The Board observes that the RO even attempted to verify the 
veteran's stressor by searching the National Oceanic and 
Atmospheric Administration (NOAA) website for typhoons and 
Eastern Pacific storms for 1946.  No records were found.  A 
careful review of the veteran's personnel records fails to 
reveal any additional details that might help VA verify this 
incident.  Unfortunately the veteran was in transit to Korea 
and was not assigned to a particular unit for this period of 
time.  Thus, unit histories which might provide information 
regarding this event are unavailable.  

The Board concludes that VA has assisted the veteran in every 
way possible at this time.  Without more specific information 
regarding the incident, verification is impossible.  
Therefore, inasmuch as VA is unable to confirm that any of 
the veteran's alleged stressors actually took place, he is 
unable to meet one of the criteria necessary in order to 
establish entitlement to service connection for PTSD.  The 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


